DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 7/12/2020 and the response to restriction requirement filed on 2/2/2022.  Claims 1-8 and 16-20 have been withdrawn.  Claims 9-15 are currently pending and have been examined.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-15, in the reply filed on 2/2/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 2/2/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Briefly, a copy of the international search report cited in the IDS filed on 2/2/2022 was not provided, so this item was not considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 9 is within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 9 recites: 
9. A method of carrying out a transaction with a digital wallet, the method comprising: 
receiving, by a terminal, a transaction request from a first computing device, based on a first protocol; 
converting, by the terminal, the transaction request from the first protocol into "N" different protocols, wherein the conversion is carried out based on a predefined conversion protocols database, and wherein "N" is a natural number; 
transmitting, by the terminal, the converted transaction request in "N" protocols; 
receiving, by a mobile computing device, the transmitted converted transaction request;
confirming, by the mobile computing device, the transaction with a payment server, wherein confirmation of the transaction comprises validating an account balance of a digital wallet associated with the mobile computing device and associated with the payment server; and 
carrying out the transaction, by the terminal, upon confirmation by the mobile computing device.

Referring to the bolded limitations above, independent claim 9 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 9 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 9 only recite the simple commercial interaction of carrying out a transaction.  Accordingly, claim 9 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 9, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 9, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, converting communication and payment protocols to allow communication between disparate systems is notoriously well known as evidenced by the references cited on the PTO-892 and the IDS references cited by the Applicant.  Moreover, the terminal, mobile computing device and server of claim 9 are known devices, as discussed in paragraph [0037] of the Applicant’s specification.   Accordingly, claim 9 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 9 is not patent eligible.  Dependent claims 10-15 does not cure the deficiencies in their respective base claim as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 10-15 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional data gathering and protocol conversion recited in high level functional terms (2B).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0109726).
Claim 9 recites: 
A method of carrying out a transaction with a digital wallet, the method comprising: (Chen, Fig. 7, [0124], flow diagram 700)
receiving, by a terminal, a transaction request from a first computing device, based on a first protocol; (Chen, Fig. 7, [0143], transaction access device 705 sends transaction request message to bridge device 704) 
converting, by the terminal, the transaction request from the first protocol into "N" different protocols, wherein the conversion is carried out based on a predefined conversion protocols database, and wherein "N" is a natural number; (Chen, Fig. 7, [0143], convert information)
transmitting, by the terminal, the converted transaction request in "N" protocols; (Chen, Fig. 7, [0143], send converted payload) 

confirming, by the mobile computing device, the transaction with a payment server, (Chen, Fig. 7, [0145], mobile application generates transaction response message)
wherein confirmation of the transaction comprises validating an account balance of a digital wallet associated with the mobile computing device and associated with the payment server; and (Chen, Fig. 5, [0077]-[0082], mobile application 502B communicates with wallet provider server ([0078]))
carrying out the transaction, by the terminal, upon confirmation by the mobile computing device.  (Chen, Fig. 7, [0158], transaction is completed)
Claim 10 recites:
The method of claim 9, wherein the conversion from the first protocol into "N" protocols comprises: converting the transaction request from the first protocol into a third protocol; and converting the transaction request from the third protocol into the "N" protocols, wherein the conversion is carried out based on the predefined conversion protocols database.  (Chen, Fig. 6, [0115], data extraction and conversion module 635; [0082], appropriate protocol; Fig. 10, [0170], memory)
Claim 11 recites:
The method of claim 9, further comprising: receiving, by the terminal, information of the transaction selected from the group consisting of: an amount for the transaction, a time and date of the transaction, and an item associated with the transaction; and (Chen, Fig. 5, [0082], mobile application 502B transmits data including transaction amount, transaction data, invoice to bridge device)
validating the received information by the mobile computing device.  (Chen, Fig. 5, [0082], mobile application 502B sends appropriate response for completing transaction)


Claim 12 recites:
The method of claim 9, further comprising determining a characteristic of the received transaction request, for at least one of: a physical connection through which the transaction request is received; a communication rate of the first protocol; a number of received transmissions for the received transaction request; and at least one predetermined character within the transaction request, wherein the determined characteristic is different in the first protocol and in the converted "N" protocols.  (Chen, [0082], bridge device relays data to access device using appropriate protocol including contact or contactless)
Claim 13 recites:
The method of claim 9, further comprising carrying out the transaction, by the terminal, upon confirmation by the mobile computing device, when at least one transaction server validates the transaction.  (Chen, Fig. 1, [0040], [0044], [0052] issuer computer 109 determines whether a transaction can be authorized; [0054], server computers may be computing devices) 
Claim 14 recites:
The method of claim 9, further comprising analyzing the type of the first protocol from the received transaction request.  (Chen, Fig. 6, [0112]-[0114], analysis by communication component selection submodule 633; see also [0063], [0082], [0115], [0117], [0119]) 
Claim 15 recites:
The method of claim 9, wherein the payment server is associated with at least one digital wallet.  (Chen, [0044], [0050], [0078], wallet)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes the following references discussing protocol conversion and translation: US 2021/0166223, US 2019/0213831, US 2018/0376333, US 2014/0330721, US 2014/0250006, US .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/DAVID P SHARVIN/Primary Examiner, Art Unit 3692